Citation Nr: 1225722	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and gastritis, claimed as a stomach disorder, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for inflammatory deteriorating polyneuropathy/peripheral neuropathy, to include as secondary to service-connected diabetes mellitus (DM).

3.  Entitlement to service connection for hypertension (HTN), to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for benign prostate hyperplasia/hypertrophy, to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for degenerative joint disease (DJD) of multiple joints, to include as secondary to exposure to herbicides.

6.  Entitlement to service connection for degenerative disc disease (DDD) and herniated nucleus pulposus (HNP), claimed as a back disability, to include as secondary to exposure to herbicides.

7.  Entitlement to service connection for a sinus disability, to include as secondary to exposure to herbicides.

8.  Entitlement to service connection for breathing problems/lung condition, to include as secondary to exposure to herbicides.

9.  Entitlement to an initial disability rating in excess of 20 percent for service-connected DM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for inflammatory deteriorating polyneuropathy/peripheral neuropathy, HTN, benign prostate hyperplasia/hypertrophy, a back disability, to include DDD and HNP, a sinus disability and for breathing problems/lung condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any currently diagnosed stomach disorder, to include diagnosed GERD, did not have its onset in service and has not been etiologically linked to the Veteran's service, or any incident therein.

2.  Any currently diagnosed multiple joint disability, to include diagnosed DJD of the hips, did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.

3.  The Veteran's service-connected DM is manifested by daily use of oral medication and a restricted diet, without evidence of a need for regulation of activities, episodes of ketoacidosis or hypoglycemic reactions.


CONCLUSIONS OF LAW

1.  A stomach disorder, to include GERD, was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A multiple joint disability, to include DJD, was not incurred in active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for an initial disability rating in excess of 20 percent for DM are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, a letter dated in May 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the May 2008 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA treatment records and medical examination reports, as well as private treatment records are of record.  The Veteran's and his representative's written contentions are also of record.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

The Board acknowledges that the Veteran has not had a VA examination to specifically address the etiology of his diagnosed GERD, gastritis and DJD of multiple joints.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

While the Veteran claims his current stomach disability and DJD of multiple joints were either incurred in service or is due to service, as will be discussed below, he has not been shown to have an event, disease, or injury in service to which his current disabilities could be related.  While noting the Veteran's assertions, the record contains no probative evidence that demonstrates otherwise.  Additionally, the Board finds there is a lack of evidence of an indication that the current disabilities may be related to service.  For example, although the Veteran was treated for viral enteritis on one occasion in September 1961, there is no indication of a chronic disability in service.  In the Report of Medical History completed by the Veteran in October 1965 at service discharge, he denied frequent indigestion or any stomach trouble.  He also denied having arthritis or any bone, joint or other deformity.  Clinical evaluation of the upper and lower extremities was normal at that time, as was an examination of his abdomen.  Additionally, the first time the Veteran reported epigastric symptoms was in July 2005, when he reported the onset of epigastric soreness when arising in the morning.  This is approximately 40 years following service discharge.  Likewise, the first time he reported joint pain other than low back symptoms, was in January 2007, almost 42 years following service discharge.  Therefore, because there are no events, injuries, or diseases in service to which the current disorders could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

A VA examination with respect to the issue of entitlement to an increased initial disability rating for DM was obtained in October 2008.  38 C.F.R. § 3.159(c) (4).  The examination report is adequate as it is predicated on an examination of the Veteran and fully addressed the rating criteria relevant to evaluating the Veteran's service-connected DM.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

VA law and regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(3)(2011).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to herbicides during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii)(2011).

In the present case the Veteran's service personnel records indicate that he served in the Republic of Vietnam from August 1963 to April 1964 as an aircraft mechanic.  Exposure to Agent Orange is therefore presumed.

However, presumptive service connection based on herbicide exposure is not warranted for either the Veteran's stomach disorder or DJD of multiple joints as these disabilities are not one of the diseases listed in 38 C.F.R. § 3.309(e) which qualifies for presumptive service connection.  That section specifies that VA may grant service connection on the basis of presumed herbicide exposure for a finite list of diseases.  In fact, the Secretary has specifically determined that gastrointestinal and digestive disorders are not associated with exposure to herbicides.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32395 (June 12, 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

GERD and Gastritis

The Veteran and his representative contend that his diagnosed gastritis and GERD are the result of his exposure to Agent Orange in service.  

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his current stomach disorder, diagnosed as gastritis and/or GERD.  As noted above, presumptive service connection is not warranted for GERD and gastritis as they are not included in the diseases listed which qualify for presumptive service connection.  38 C.F.R. § 3.309(e).  Further, although medical evidence reveals that the Veteran currently has diagnosed gastritis and GERD, the Board finds that preponderance of the competent evidence of record does not etiologically link his current disability to his service or any incident therein.  Indeed, private and VA treatment records, dating from October 1990 to June 2011, show the Veteran first complained of epigastric "soreness" in July 2005 and was diagnosed with gastritis.  Treatment records thereafter show intermittent diagnoses of GERD.  There is no medical opinion of record etiologically linking his current epigastric disability to his service.  

As noted above, the medical evidence of record indicates that the Veteran was treated for epigastric complaints in September 1961 in service.  However, this complaint comes in a context of the passage of the ensuing 50 years.  The Veteran's September 1965 medical history report shows no relevant history or complaints and the separation examination report shows that clinical evaluation of his abdomen was normal.  The earliest post-service treatment records showing relevant complaints are dated in July 2005, almost 40 years after his discharge.  VA requested the Veteran submit evidence etiologically linking his current epigastric disability to his service or any incident therein.  However, he has not done so.  

Nor has the Veteran asserted any continuity of the symptoms associated with his current stomach disability, instead contending that it is a result of his exposure to herbicides in service.  Indeed, the available private and VA treatment records while noting his immediate complaints, show no relevant findings, treatment or diagnoses prior to 2005.  Moreover, none of the treatment records provide an etiological link to his service or his exposure to herbicides in service.  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he was treated for epigastric distress with generalized malaise on one occasion in service.  Indeed, his service treatment records show that he was diagnosed with viral enteritis in September 1961.  However, as a layman without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of his current epigastric complaints.  For example, he is not competent to state that his currently diagnosed gastritis and GERD are the result of his in-service exposure to herbicides.  The Board finds the contemporaneous medical treatment and evaluations evidence to be more probative and credible than the Veteran's current assertions, initially given over 43 years after his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a stomach disorder, to include gastritis and GERD, must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DJD of Multiple Joints

The Veteran and his representative contend that his current disability involving multiple joints, including diagnosed DJD of the hips, is a result of all the heavy lifting he performed during his service.  Alternatively, he contends that all of his claimed disabilities are etiologically linked to his exposure to Agent Orange in service.  

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's currently diagnosed DJD of the hips and multiple joints had their onset in service, within one year of his discharge from service or are etiologically related to his service or any incident therein.

Initially, as noted above, presumptive service connection is not warranted for DJD of multiple joints as DJD is not included in the diseases listed which qualify for presumptive service connection based in Agent Orange exposure.  38 C.F.R. § 3.309(e).  Likewise, there is no evidence that the Veteran sought treatment for any multiple joint complaints at any time during his service.  Nor is there evidence indicating treatment for any diagnosed multiple joint complaints or DJD within one year of the Veteran's discharge from service.  VA and private treatment records show that the Veteran was first diagnosed with DJD of both hips in March 2010, more than 45 years after his discharge.  Consequently, as a multiple joint disability is not included in the list of disabilities qualifying for presumptive service connection due to herbicide exposure, and it was not demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted.

Although medical evidence reveals that the Veteran currently has diagnosed DJD of the bilateral hips, the Board finds that preponderance of the competent evidence of record does not etiologically link his current disability to his service or any incident therein.  His service treatment records show no complaints, findings, treatment or diagnoses associated with joint pain.  In his October 1965 medical history report, the Veteran denied having problems with arthritis or any bone, joint or other deformity.  The accompanying separation examination shows that clinical evaluation of the upper and lower extremities was normal.  Private and VA treatment records, dating from October 1990 to June 2011, show the Veteran first complained of muscle cramps in January 2007 that were linked to his use of Lipitor.  He first complained of joint pain in December 2007 and was diagnosed with shoulder/rotator cuff bursitis.  In February 2008, he complained of hip pain and October 2008 X-ray studies of his hips revealed DJD in both hips.  There is no medical opinion of record etiologically linking his current multiple joint disability to his service or his exposure to herbicides therein.  

Again, the Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he was exposed to Agent Orange in service and that he did a lot of heavy lifting in service.  However, as a layman without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of his current DJD of multiple joint.  In this regard, he is not competent to state that his currently diagnosed DJD of the hips and multiple joint complaints are the result of his in-service exposure to herbicides or his lifting heavy things in service.  Thus, his lay assertions with regard to whether his currently diagnosed DJD of the hips is etiologically related to his service or any incident therein are not competent or sufficient.  The Board finds the contemporaneous medical treatment and evaluations evidence to be more probative and credible than the Veteran's current assertions, initially given over 43 years after his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for DJD of multiple joints must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The Veteran's service-connected DM is currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 percent evaluation is warranted for DM that requires insulin and a restricted diet or an oral hypoglycemic agent and restricted diet.  The next higher 40 percent evaluation requires insulin, a restricted diet, and regulation of activities.  A 60 percent under this code requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  In addition, a note following the rating criteria indicates that compensable complications from DM are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  However, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996)(defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

After a careful review of the record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent under the rating criteria.  The medical evidence of record shows that, during the pendency of his appeal, a combination of oral medications and a restricted diet have controlled the Veteran's DM.  Private and VA treatment records further show that he is seen intermittently for routine maintenance of his condition.  Moreover, the October 2008 VA examination report specifically noted that there was no history of ketoacidosis or hypoglycemia, hospitalization or restriction of activities due to the Veteran's DM.  

The Board finds that the preponderance of the evidence of record does not show that the Veteran's DM required restriction or regulation of his activities as defined in Diagnostic Code 7913 at any time during the pendency of this appeal.  The VA and private treatment records show the Veteran's DM was well controlled with oral medications and a restrictive diet.  For the reasons set forth above, the Board concludes that the most probative evidence fails to establish that the Veteran's DM has required regulation of his activities, as contemplated by the rating criteria.   

In light of the foregoing, an initial disability rating in excess of 20 percent under Diagnostic Code 7913 for the Veteran's DM is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for service-connected DM is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected DM under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.

Finally, the Board notes that a claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  The Board notes that the RO adjudicated the Veteran's separately raised claim for TDIU in a December 2009 rating decision and the Veteran did not initiate an appeal.  The Board therefore finds that the facts of this case do not fall within the scope of the holding in Rice.  The Veteran has expressly claimed TDIU that a rating decision subsequent to that subject to this appeal denied, but the Veteran did not appeal the denial of TDIU.  In other words, the TDIU issue was already separately addressed.


ORDER

Service connection for a stomach disorder, to include GERD and gastritis, is denied.

Service connection for DJD of multiple joints is denied.

An initial disability rating in excess of 20 percent for DM is denied.


REMAND

Additional development is necessary to adjudicate the remaining issues on appeal.

Regarding the Veteran's diagnosed HTN, the Board notes that service connection was granted for diagnosed coronary artery disease (CAD) in a July 2011 rating decision.  Although the Veteran was provided a VA cardiac examination in June 2010, he has not been provided an examination to determine whether his diagnosed HTN might be proximately due to or aggravated by his service-connected CAD.  This should be accomplished.  

In his written contentions and in medical treatment records, the Veteran has indicated that his peripheral neuropathy has been treated as early as the 1970's, prior to his initial DM diagnosis in 2006.  A September 2004 private treatment record notes that he had nerve damage in his foot secondary to HNP and an October 2005 treatment record shows that he had been diagnosed with chronic inflammatory demyelinating polyradiculopathy (CIDP).  A February 2006 treatment record also notes his history of "hereditary/idiopathic peripheral neuropathy."  The October 2008 VA examiner also noted the Veteran's report that he had peripheral neuropathy several years before DM.  However, several private and VA treatment records, as well as an October 2008 letter from his private physician, etiologically link his diagnosed peripheral neuropathy to his service-connected DM.  This matter needs clarification.  

With regard to the Veteran's claims for service connection for a prostate disability, a sinus disability and a back disability, to include DDD and HNP, available service treatment records show that the Veteran was treated for respiratory problems, as well as prostatitis several times during his service.  Service treatment records further show that he was treated for low back complaints in November and December 1963, and diagnosed with a questionable lumbosacral strain.  

Private and VA treatment records show the Veteran treated for bronchitis and chronic sinusitis, prostatitis and prostatic hypertrophy.  With regard to his back complaints, the private treatment records indicate he was hospitalized for approximately one month in 1982 for "back trouble."  He has been repeatedly diagnosed with DDD and HNP.

Likewise, regarding the Veteran's claim for breathing problems/lung condition, available service treatment records show he was treated for bronchitis and pleurisy.  An October 1959 chest X-ray study indicated that there was a suggestion of infiltration in the left sub-apical region.  He continued to be treated for pleurisy in October 1959.  

Private and VA treatment records show a January 2005 chest X-ray study revealed some old granulomatous disease.  Treatment records note the Veteran's history of having quit smoking many years before.  He was diagnosed with chronic obstructive pulmonary disease (COPD) as early as September 2005.  He was also treated for diagnosed pleurisy in March and April 2007.  Furthermore, an October 2008 letter from a private physician etiologically links the Veteran's COPD to his service-connected DM.

The Veteran has not been provided appropriate VA examinations discussing the current nature and etiology of his diagnosed peripheral neuropathy, HTN, prostate disability, lumbar disability, to include DDD and HNP, sinus disability and claimed breathing/lung condition, currently diagnosed as COPD.  The Veteran should be provided appropriate VA examinations to determine whether he currently has the claimed disabilities, and if so, whether such disabilities are etiologically related to his service or to his service-connected disabilities.  Likewise, VA should obtain any available relevant VA records subsequent to June 2011 and incorporate them in the claims files.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA should obtain copies of the Veteran's VA treatment records, dating from June 2011 to the present, and associate the records with the Veteran's claims files.

2.  After the above development has been completed to the extent possible, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any peripheral neuropathy found to be present.  The claims folders should be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner should render an opinion, in light of the service and post service evidence of record, as to whether it is as likely as not that any current peripheral neuropathy is related to the Veteran's service, or to any incident therein.  The examiner should further offer an opinion as to whether it is at least as likely as not that any peripheral neuropathy is causally related to, or aggravated by the Veteran's service-connected DM.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

3.  The Veteran should also be afforded a VA examination to assess the nature and etiology of any currently diagnosed HTN.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims files.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's current HTN is etiologically linked to his service or any incident therein.  The examiner should further offer an opinion as to whether it is at least as likely as not that his HTN is causally related to, or aggravated by the Veteran's service-connected CAD.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

4.  The Veteran should also be provided an appropriate VA examination to evaluate the current nature and etiology of any prostate disability found to be present.  The claims folders should be made available and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims files.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's current prostate condition is etiologically linked to his service, including the prostate treatment noted at that time.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

5.  The Veteran should also be afforded a VA examination to determine the current nature and etiology of any low back disability found to be present.  All necessary studies or tests should be accomplished and the examiner should review the evidence in the claims folders, as well as consider the history the Veteran provides at time of examination.  Based on the medical findings and a review of the claims folders, noting in-service complaints and treatment records indicating a possible intercurrent back injury in 1982, the examiner is asked to offer opinions as to whether any current back disability found to be present is etiologically related to his active duty service, or any incident therein.  The examiner should also comment on the clinical significance, if any, of post-service medical evidence of a possible intercurrent back injury.  Any opinion provided should be supported by a complete rationale.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

6.  The Veteran should also be provided an appropriate VA examination to evaluate the current nature and etiology of any sinus disability, to include sinusitis, found to be present.  The claims folders should be made available and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims files.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's current sinus condition is etiologically linked to his service or any incident therein.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

7.  The Veteran should also be afforded a VA respiratory examination to assess the nature and etiology of any currently diagnosed breathing/lung condition, to include COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims files.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's current respiratory condition is etiologically linked to his service or any incident therein.  The examiner should further offer an opinion as to whether it is at least as likely as not that his respiratory condition is causally related to, or aggravated by the Veteran's service-connected DM.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

8.  Thereafter, VA should readjudicate the issues on appeal.  If the issues remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


